J. BLAINE ANDERSON,
Circuit Judge, dissenting:
Surely, the field of statutory construction so often confronted by justices and judges in the federal judicial system is one of the most prolific sources of differences of opinion in a system where differences of opinion are endemic.1 I respectfully dissent and add some support to this assertion.
For the reasons stated by the district judge, I would affirm (417 F.Supp. 900), but add thereto some further analysis and observations.
The district judge paid “some deference” to the Secretary’s decision. He was required to do no more. Great deference to the Secretary’s decision is usually required only where there has been a consistent construction by an administrative agency over a period of time, and within his expertise and power. That is not this case. The Secretary has no power or authority to “alter provisions that are clear and explicit _ _ He has no authority to avoid the direct “shall distribute” command of 43 U.S.C. § 1605(c). Louisville & Nashville R. Co. v. United States, 282 U.S. 740, 759, 51 S.Ct. 297, 75 L.Ed. 672 (1931); Swain v. Brinegar, 517 F.2d 766, 777 n. 14 (7th Cir. 1975); Patagonia Corp. v. Board of Governors of Fed. Reserve System, 517 F.2d 803, 812 (9th Cir. 1975). We have already declined to afford deference to the Secretary’s attempt under ANSCA to establish a cutoff date for arbitration of land claims under 43 U.S.C. § 1606(a). Central Council of Tlingit, et al. v. Chugach Native Ass’n., 502 F.2d 1323, 1325 (9th Cir. 1974). There, as here, the language of Congress was an explicit command. The Secretary’s decision here is new and has the appearance of being a “one-shot” conclusive determination on all future fund distributions which fly in the face of a direct Congressional command.
In my view there is no “fair contest between two readings” of the statute in question. “A problem in statutory construction can seriously bother courts only when there is a contest between probabilities of meaning.”2 (emphasis added) As I read the majority opinion, we have no such contest. We agree as to the meaning of “stockhold*498er” and “Natives enrolled” wherever they appear in ANSCA. We also seem to agree in their logical placement in the various sections of the Act, save one.
The majority opinion, it seems to me, sets a bad potential precedent in appearing to sanction an executive departmental decision to “gerrymander” what are statutory words of clear and unambiguous meaning in order to effectuate the executive viewpoint of an equitable remedy rather than the legislative directive of remedy.
This is not a case of interpreting ambiguous wording in a vague statute. Nor can it be said that using the words in their statutory context leads to an absurd result.3 In my opinion, even the most fair-minded person could not say with comfortable assurance that distribution under § 6(c) based on the measure of “Natives enrolled” leads to an uncontemplated inequitable result nor thwarts legislative purpose. The statutory words have a clear, definite, statutorily-defined meaning. Were the statutory structure and its policy and purpose vague4 and its words ambiguous there could be no quarrel with the majority’s approach. It would be permissible judicial interpretation thrust upon the court (either intentionally or negligently) by the Congress. Here the word “stockholder” and the phrase “Natives enrolled” both have clearly ascertainable meanings drawn from the Act itself and they make logical and cohesive sense in their usage in the various sections of the Act. Only when applied to a precise factual distribution of funds does the statute excite in some a feeling of inequity. This administratively perceived inequity then is transformed into statutory ambiguity and vagueness justifying the transposition of words having completely separate and distinct meanings into a new location within the statutory framework to achieve the administrator’s perception of equity (i. e., “stockholder” to § 6(c) in place of “Natives enrolled”). Based on this logic, the Secretary assumes that Congress and its committees must have made a “mistake.” However, the legislative history and records demonstrate beyond any realistic doubt that the language in question was knowingly and deliberately used by the Congress in constructing this legislation to deal with a pressing and complex problem. In addition, the Secretary and his aides participated extensively in assisting the Congress in its formulation of ANSCA. Substituting different words or phrases for otherwise clear ones is not statutory construction of vague or ambiguous language (the proper role of the judiciary in interpreting and construing statutes). Rather, it is purely and simply administrative and judicial “legislating” undertaken to correct a perceived Congressional “mistake” when there is no evidence to support the theory that there has, in fact, been a mistake made. Moreover, neither the Secretary, counsel for appellants, nor the majority cite any authority that the Secretary or this court is empowered to correct an alleged Congressional mistake in this context. “An omission at the time of enactment, whether careless or calculated, cannot be judicially supplied, however much later wisdom may recommend the inclusion.” Frankfurter, Some Reflections, etc., supra, p. 534.5
*499The Congress, in this situation, is presumed to have known very well the scheme it constructed. It explicitly provided that a fund was to be distributed in accordance with the language and formula it set forth. It seems to me to be apparent that some potential for disparity in distribution must have been present in the minds of the Congressional constructors (here the disparity is only .016 of the total fund) and that here, as judges, we are not, therefore, confronted with the question of what the Congress would have intended had it been presented with the problem. The disparity is miniscule and we should not reconstruct the statutory distribution under some guise of judicial interpretation in order to subserve some evanescent Congressional intention or to promote some perceived but wholly obscure and mathematically unachievable social value or policy.
Although this statutory scheme has been amended several times since its adoption on December 18, 1971, the Congress has not corrected this alleged mistake. In spite of the apparent ease of amendment and the required annual reports, infra, there is no evidence in this case that the Secretary or the appellant Regional Corporations have presented their theory of mistake and inequity to Congress. Future Congressional appropriations will be made to fund the periodic distributions to the Regional Corporations. Sec. 6, 43 U.S.C. § 1605. By Congressional mandate the Secretary is required to submit to the Congress annual reports on the implementation of ANSCA (Sec. 23, 43 U.S.C. § 1622) until 1984 with a final report in 1985 “with such recommendations as may be appropriate.” It may be argued with some force that the Congress intended to reserve to itself the right and power to remedy real or imagined deficiencies or inequities. If in fact a mistake has been made or a substantial unintended inequity exists, Congress has ample time to correct it if it wishes to do so. In conclusion, I would affirm the district court and send the Secretary and appellants to the Congressional committee rooms to seek relief rather than to risk disruption of the comprehensive whole by a judicial transplant.6

. See generally, Aldisert, The Judicial Process, pp. 170-235, West Publ. Co., 1976.


. Frankfurter, Some Reñections on the Reading of Statutes, 47 Colum.L.Rev. 527 (1947).


. In I. T. T. Corp. v. G. T. E. Corp., 518 F.2d 913, 917-18 (9th Cir. 1975), we find that:
“There are two circumstances in which this court may look beyond the express language of a statute in order to give force to Congressional intent: where the statutory language is ambiguous; and where a literal interpretation would thwart the purpose of the over-all statutory scheme or lead to an absurd result.” (footnotes omitted)


. There is no need for this court to search for or to speculate about the legislative policy or purpose nor for us to disagree once we find it. It is clearly and unambiguously stated in § 2(a) and (b), of ANSCA (43 U.S.C. § 1601(a) and (b)). The Act is to provide an immediate and rapid “fair and just settlement of all claims” and “without litigation.” The latter reinforces the observation, infra, that the Congress by the annual reporting requirements may well have reserved to itself the right and power to resolve inequities and the practical problems that develop with experience. In any event, “fair and just” does not mean perfect equality.


. Recently we observed in Patagonia Corp. v. Board of Gov. of Fed. Res. Systems, 517 F.2d 803 (9th Cir. 1975), at p. 813, that it is logical to assume that where one word is used one way *499in the statute it is used that way throughout, and that:
“Our obligation in the imperfect process of statutory construction is to effectuate the Congressional intent, and, beyond doubt, the best evidence of that intent is the text of the statute itself, (cite omitted) We have found no evidence of a different Congressional intent that could justify our departing from the self-evident meaning of the statutory provisions here in question.”
See also: United States v. Gertz, 249 F.2d 662, 665 (9th Cir. 1957), expressing the same view.


. United States v. Olympic Radio & Television, Inc., 349 U.S. 232, 236, 75 S.Ct. 733, 736, 99 L.Ed. 1024 (1955), teaches us that:
“We can only take the [statute] as we find it and give it as great an internal symmetry and consistency as its words permit. We would not be faithful to the statutory scheme, as revealed by the words employed, if we gave [a word or phrase] a different meaning . . than it has in the other parts of the same chapter.”
if! * * * * *
“The fact that the construction we feel compelled to make favors the taxpayer on the cash basis and discriminates against the taxpayer on the accrual basis may suggest that changes in the law are desirable. But if they are to be made, Congress must make them.” [emphasis supplied]